Citation Nr: 0111270	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-10 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from December 1950 to 
July 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
peptic ulcer disease in November 1992.  The claimant did not 
file a notice of disagreement.

2.  Additional evidence received since November 1992 includes 
private medical records, VA examination reports, and written 
statements.  Some of this evidence is new, but it is not 
relevant to and probative of the claim of entitlement to 
service connection for peptic ulcer disease.


CONCLUSIONS OF LAW

1.  The November 1992 rating decision that denied entitlement 
to service connection for peptic ulcer disease is final.  38 
U.S.C.A. § 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200 (2000).

2.  New and material evidence has not been presented, and the 
appellant's claim for service connection for peptic ulcer 
disease is not reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 
1991); 38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

While the veteran was on active duty, he received repeated 
treatment for acute gastritis.  The service medical records 
further show that in January 1961, near the end of his 
enlistment, he received a diagnosis of a gastrointestinal 
disorder, possibly a peptic ulcer.  In June 1961, he was 
given a discharge physical.  At that time, a gastrointestinal 
disorder, to include peptic ulcer disease, was not diagnosed.  

Approximately thirty years after he was released from active 
duty, the veteran, in November 1991, applied for VA benefits.  
In December 1991, a VA medical examination of the veteran was 
accomplished.  The veteran told the examiner that he had been 
diagnosed with a peptic/duodenal ulcer in 1957.  When the 
veteran's digestive system was examined, the doctor noted 
that the abdominal examination was essentially very good.  
There was no evidence of tenderness in the stomach; no 
organomegaly was noted; and, no masses were palpated.  A 
diagnosis of "peptic ulcer, chronic, old" was given.

After reviewing the December 1991 medical examination and the 
veteran's service medical records, the RO determined that 
service connection for peptic ulcer disease was not 
warranted.  A rating decision was issued in November 1992, 
and the veteran was notified of the adverse action in 
December 1992.  The veteran did not file a notice of 
disagreement with that action.

The veteran then submitted a request to reopen his claim for 
service connection for an ulcer condition in March 1999.  He 
was accorded a VA examination in July 1999.  The veteran 
reported that he had a history of possible duodenal ulcer in 
1956.  He reported that he felt okay now.  He had no 
complaint of epigastric pain, heartburn, or blood in the 
stools.  On examination, the abdomen was soft, non-tender, 
and there were no masses, scars, or hernias.  X-rays, 
esophagogram, and upper GI series were all normal, with no 
active disease process seen.  The VA examiner diagnosed 
normal physical examination.

The veteran submitted private medical records dated in 
October and November 1999 from UM CARE Miami Beach.  They did 
not show a diagnosis of peptic ulcer disease.


II.  Analysis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (2000).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  A 
decision as to which an appeal is not initiated and perfected 
is final.  38 C.F.R. § 3.160(d) (2000).  An appeal consists 
of a timely filed notice of disagreement (NOD) in writing 
and, after a statement of the case (SOC) has been provided, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2000).  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  38 
U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. §§ 3.160(d) 
and 20.302(a) (2000).  

Service connection for peptic ulcer disease was denied by the 
RO in a rating decision of November 1992.  A letter from the 
RO advising the veteran of that decision and of his appellate 
rights and procedures was issued in December 1992.  The 
veteran failed to file a notice of disagreement, and thus the 
November 1992 decision became final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.160(d) (2000).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence received after November 1992 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since the November 1992 rating 
decision, the following evidence has been received:  the 
veteran's contentions, private medical records, and VA 
examination records. 

The veteran maintains that he suffers from peptic ulcer 
disease and that this condition is related to a condition he 
suffered from while he was on active duty.  To the extent 
that the veteran contends that he currently has an ulcer 
condition, this contention is not new.  To the extent that 
the appellant contends that his ulcer condition is related to 
chronic gastritis and a single questionable diagnosis of a 
peptic ulcer given while the veteran was in service in 1961, 
these contentions are also not new.  Service medical records 
showing a single diagnosis of peptic ulcer, treatment for 
gastritis, and a discharge examination showing no ulcer 
disease were already of record.  

The rest of the medical evidence received since November 1992 
is new in that it was not previously of record.  It must be 
determined whether it is material.  To be material, it must 
tend to prove the merits of each essential element that was a 
basis for the prior denial.  Therefore, in order to be 
material, there would have to be competent evidence of 
current peptic ulcer disease, and that the condition is 
related to disease or injury during his military service.  

None of the new evidence is material.  Both private and VA 
medical examination records are negative for a diagnosis of 
peptic ulcer disease.  The VA medical examiner specifically 
looked for evidence of peptic ulcer disease, including an 
upper GI series and esophagogram.  No ulcer disease was 
found.  Furthermore, the veteran specifically denied any 
complaints that might be attributed to ulcer disease. 

The veteran's contention that he has an ulcer condition and 
that this is a result of his military service is neither 
material nor competent evidence.  There is no evidence that 
he possesses the requisite medical knowledge to render a 
probative opinion on a matter requiring medical expertise.  
See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette, 8 Vet. App. at 74; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Nor is his assertion credible in the face of medical 
evidence ruling out disease and an utter lack of complaints.  
Accordingly, the evidence received subsequent to November 
1992 is not new and material and does not serve to reopen the 
veteran's claim for service connection for peptic ulcer 
disease.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

Additionally, there is no issue as to whether the veteran's 
claim to reopen is substantially complete.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096 (2000) (to be codified as amended at 38 
U.S.C. §5102).  The RO has informed the appellant of 
information or lay or medical evidence necessary to 
substantiate his claim to reopen in the September 1999 and 
April 2000 development/transmittal letters.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103(a)).  The veteran's 
service medical records have been associated with the claims 
file.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. §5103A(c)(1)).  
He has been accorded a VA examination.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. §5103A(d)). 

It appears that all evidence that might conceivably be 
considered in determining whether to reopen the veteran's 
claim has been requested and obtained by the RO.  Nothing in 
the VCAA is to be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is submitted. VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. §5103A(f)).

Hence, new and material evidence has not been presented, and 
the claim for service connection for peptic ulcer disease is 
not reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 38 
C.F.R. § 3.156(a) (2000).


ORDER

New and material evidence has not been submitted, the claim 
for service connection for peptic ulcer disease is not 
reopened, and the benefit sought on appeal is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

